Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2.    Applicants' arguments filed 4/9/2021 have been fully considered and entered but they are not persuasive.  Applicants’ arguments are addressed under “Response to argument” section below. As there is no further claims amendment, the claims have been entered. The office action has been maintained.


Response to arguments
3.	Ridgway et al.: 
Applicants argued that “Ridgway does not teach or suggest anything regarding a method in which isolated yeast is combined with chelated minerals after isolating the yeast after fermentation but before pasteurizing and drying the nutritionally fortified yeast. 
In response, it is to be noted that “Ridgway does not have to teach or suggest nutritional supplementation of yeast after fermentation but before drying method (before pasteurization)”. That is why the rejection is based on prima facie case of obviousness by using combinations of prior arts of record (MPEP 2143.02). Ridgway et al. discloses the isolated yeast as food product and it is pasteurized. Therefore, in order to make it nutritionally fortified yeast, other secondary prior arts have been used to 
It is also to be noted that selenium yeast from Moesgaard et al. discloses supplement as chelated selenium mineral and the step of pasteurization to pasteurize chelated mineral containing yeast composition ([0046]). However, for the pasteurization step Grelck et al. has been used as secondary prior art because, Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, under the conditions of ‘vitamin content is preserved’ (in Grelck et al. page 2, col 1 lines 1 -5, and page 1 col 1 lines 54-55). Therefore, the pasteurization step if claim 1 (d) after the enrichment with vitamin and selenium chelated mineral to the fermented yeast food product is well addressed using the combinations of prior arts of record.
Also the arguments related to Slilaty et al. and Moesgaard et al. are discussed in detail below.

4.	Slilaty et al.:
Applicants argued that “As mentioned above, the relevant question to be addressed here is not merely whether it would be obvious to use the vitamins of Slilaty et al. as nutritional supplement in the yeast composition of Ridgway but is whether it would be obvious to add the vitamins of Slilaty et al. to the yeast composition of 
In response, it is to be noted that Slilaty teaches adding the supplements to the base and the base is yeast cream being a concentrated post fermentation yeast as disclosed by Ridgeway et al. (in Ridgway et al. col 12 lines 3, 5-15). The term “Base” can be interpreted from the disclosure by Slilaty et al. Slitality et al. has an implicit disclosure by which it is understood that the food composition of Slilaty contains base and supplement ([0018]). Therefore, it is understood that the “fermented yeast” plus supplements make nutritionally fortified yeast of Ridgway and therefore, the fermented yeast of Ridgway et al. is considered as base to be supplemented with Slilaty’s nutritional supplements like vitamins B1 etc. ([0038]). 

5.	Moesgaard et al.: 
 (i) Argued on page 4 mid of second paragraph that “The method taught by Moesgaard is completely different from the claimed method. In Moesgaard’s method, an aqueous salt of selenium is added to yeast culture during fermentation and organic compounds of selenium (i.e., chelated selenium) are formed in the yeast, whereas in the claimed method, chelated minerals are combined with isolated yeasts after 
(ii) Applicants also argued on page 4 last paragraph that “According to the Examiner’s reasoning in the above arguments, Moesgaard’s selenium yeast product can be added as a supplement before or after the step of pasteurization. In other words, Moesgaard does not teach or suggest anything regarding when Moesgaard’s selenium yeast product would (not could) be added into the yeast composition of Ridgway. As pointed out by the Examiner at Final Office Action at page 21, the Moesgaard’s selenium yeast product is already pasteurized. The Examiner has not provided any articulated reasoning as to why one of skill in the art would be motivated to add a selenium yeast product, which is already pasteurized, as a supplement before the step of pasteurization and dry, i.e., pasteurize the selenium yeast product again”.
 In response to (i) above, Moesgaard et al. is used as secondary prior art. Therefore, Moesgaard et al. is used just to address selenium as “chelated mineral’ supplementation into the yeast food product of Ridgway et al. to make nutritionally fortified yeast. The rejection explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the supplements can be added prior to pasteurization to modify Ridgway et al. because the yeast food of Ridgway et al. modified by nutritional agents can be pasteurized together in order to make the 
Therefore, the secondary prior art by  Moesgaard et al. was used to modify Ridgway et al. to incorporate ‘chelated organic selenium’ to nutritionally enrich the  fermented food yeast of Ridgway et al. with ‘chelated mineral (selenium) which reads on the claim limitation of “combining the isolated yeast with one or more chelated mineral” of claim 1 (c ) which is interpreted as chelated mineral is additionally added to fermented yeast. However, selenium yeast from Moesgaard et al. is more appropriate to supplement as chelated selenium mineral because the step of pasteurization ([0046]) to such chelated mineral yeast is also disclosed by Moesgaard et al. which means this supplement is heat treatable supplement. Therefore, Moesgaard et al. is proper prior art. However, for the pasteurization step Grelck et al. has been used as secondary prior art because, Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, under the conditions of ‘vitamin content is preserved’ (in Grelck et al. page 2, col 1 lines 1 -5, and page 1 col 1 lines 54-55) which is discussed below in detail. Therefore, the pasteurization step of claim 1 (d) after the enrichment with vitamin and selenium chelated mineral to the fermented yeast food product is well addressed using the combinations of prior arts of record.


In order to make fortified yeast sterile, the yeast of Ridgway et al. is fortified and then pasteurized fortified yeast to get pasteurized fortified yeast. Examiner already explained why pasteurization will be beneficial after fortification of yeast in the above paragraph. Regarding the argument that Moesgaard’s selenium yeast product is already pasteurized, it is to be noted that, in this instance,  more than one components are to be added and if one of them are pasteurized, and the rest of them need to be pasteurized. Therefore, one of ordinary skill in the art would prefer to use ‘pasteurized’ additives together compared to adding one pasteurized component  after pasteurization because, during the step of separately adding one pasteurized component after pasteurization, the separate addition step of a component cannot guarantee sterility of the product. However, pasteurization after the additions of all components guarantee (at least better) sterilized product and also number of steps are less if they are added all together prior to pasteurization to make final pasteurized nutritionally fortified yeast  to count for cost effective approach when large scale production is concerned. 

6.	Grelck et al.:
Applicants argued that 

minerals and at least one micronutrient after the step of isolating the yeast after fermentation but before the step of pasteurizing and drying the nutritionally fortified yeast, as required by claim 1
	(ii) It is evident that the “vitamin content” mentioned in Grelck (page 1, column 1, lines 54-55) refers to vitamin contents present in fermented yeast, but not to vitamin added after fermentation. Grelck at most teaches that vitamin content present in yeast cells are preserved during the process of pasteurization. There is no teaching in Grelck that vitamin added after fermentation would be preserved during the process of pasteurization. Similarly, Moesgaard teaches pasteurizing yeast cells containing chelated selenium but does not teach that chelated selenium added fermentation (i.e., chelated selenium outside of yeast cells) would be preserved by the process of pasteurization. Grelck and Moesgaard teaches the use of yeast cells containing vitamins or selenium within the cells but do not teach a method wherein chelated minerals and micronutrition are combined with the isolated yeast with one or more chelated minerals after the step (b) of isolating the yeast after fermentation but before the step (d) of pasteurizing and drying the nutritionally fortified yeast.
	In response to (i) it is to be noted and as agreed by the applicants that Grelck discloses the step of pasteurization in order to kill the fermenting action of yeast cells, under the conditions of ‘vitamin content is preserved’ (in Grelck et al. page 2, col 1 lines 1-5, and page 1 col 1 lines 54-55). This is important that the pasteurization 
	In response to (ii), it is to be noted that whether vitamin (as disclosed by Grelck et al.) and yeast selenium (as disclosed by Moesgaard et al.) are added after fermentation or vitamin and selenium  content present inside yeast cells do not differentiate the physical properties of the vitamin and their heat sensitive property. It is, however, to be noted that vitamin and selenium content present inside yeast cells will come out when yeast is dead and during pasteurization, therefore, these components are exposed as a mixture with yeast which is identical to add them separately and mix with yeast to make nutritionally fortified yeast. 

7.	Applicants argued on page 6 last paragraph that “The functional property of a nutritionally fortified yeast would be different depending on how supplements are added into the product. As discussed above, none of the cited references discloses or teaches a method recited in claim 1 wherein chelated minerals and micronutrition are combined with the isolated yeast with one or more chelated minerals after the step (b) of isolating the yeast after fermentation but before the step (d) of pasteurizing and drying the nutritionally fortified yeast. The Examiner has not provided any explanation why Applicants’ results are expected”.
In response, examiner disagrees. Applicants cannot and did not provide any unexpected result which satisfies in support of this argument. The reason is and as discussed above, the vitamin, yeast selenium as chelated selenium mineral (organically 

8.	Applicants argued on page 7 that “The data in the specification shows that mineral uptake and retention was increased when chelated minerals were combined with the isolated yeast according to the claimed method by testing Zn, Mn, Fe and Cu. It is submitted that one of skill in the art would reasonably ascertain a trend in the data in the specification that would allow him to reasonably extend the probative value thereof to the claimed particle as recited in claim 1. Furthermore, claim 3 specifies that the minerals comprise calcium, potassium, sodium, magnesium, iron, copper, manganese, zinc, iodine, cobalt and selenium. Claim 8 specifies that the isolated yeast is combined with at least one mineral selected from iron, zinc, copper, and manganese. The Examiner does not provide any explanation why these claims are 
In response, claim 3 recites “the minerals comprise calcium ..” and not “the chelated minerals comprise calcium…” etc.  Claim 8 recites “ wherein at least one mineral selected from iron, zinc, copper, and manganese”.
Therefore, if we interpret claim 3 which depends on claim 1, claim 1 recites “one or more chelated minerals”. Claim 1 has been addressed with ‘chelated selenium yeast’ which has organically bound selenium, e.g. amino acid bound Selenium,  selenomethionine as discussed above  and is chelated mineral (in Moesgaard et al.to least in  [0010], [0011]). However, claim 3 recites “the mineral comprises ” and not the chelated mineral comprises”. Therefore, it is interpreted as claim 3 recites the composition comprises additional minerals of claim 3. Therefore, examiner does not have to address minerals of claim 3 as chelated mineral. It is also to be noted that claim 8 recites one mineral which is  in combination with at least one selenium chelated selenium yeast mineral of claim 1 and addressed by Slilaty et al. 
Therefore, the claims are obvious over Ridgway et al., Slilaty, Moesgaard and Grelck.

9.	Applicants argued on page 8 in relation to claims 1,11,12,15,and 16 that  
(i) primary prior art by Yu et al. relates to “yeast for cow feed additive”. 
(ii) Applicants also argued that Yu teaches that other ingredients (e.g., yeast selenium) and yeast are mixed after the step of drying yeast, whereas claim 1 requires that the isolated yeast is combined  with one or more chelated minerals and at least one micronutrient selected from vitamins, amino acids and antioxidants to obtain nutritionally 
(iii) Furthermore, Selenium yeast is a yeast product already pasteurized and dried (e.g., see US Patent 4,530,846 (“Nagodawithana”), col 4, lines 1-10; claim 1). One of skill in the art would not be motivated to mix other ingredients (e.g., selenium yeast which is already pasteurized and dried) with yeast before pasteurizing and drying the harvested yeast.
In response to (i), (ii), as discussed in the office action above, Yu et al. discloses that the yeast product can be semi-finished product ([0017]). Yu et al. also discloses that nutritional elements can be added to the semi-finished dried yeast ([0023]). Therefore, semi-finished dried product is dried to reduce moisture. However, this dried product and/or this dried product with enriched supplement addition  is not  sterilized product. Therefore, Grelck et al. is used as secondary prior art to pasteurize after supplementing the dried yeast product in order to make pasteurized sterile final yeast product. Therefore, one of ordinary skill in the art can incorporate nutritional elements to the semi-finished dried yeast of Yu et al. ([0023]) in order to modify Yu et al. and modification by Grelck et al. to perform pasteurization at the end to meet step claim 1 (d) is proper because by the addition of other ingredients to the modified yeast composition would need further sterilization to sterilize the whole composition to make sterile final product and Grelck et al. discloses the pasteurization condition which is effective to “preserve vitamin content “ ( page 1 col 1 lines 54-55).

However, modified Ridgway et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1 ]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the salt to the wheat flour and the rice flour before adding the hot water.
In response to (iii), it is to be noted that the alleged reference USPN 4530846 as alleged by the applicants that “selenium yeast” is pasteurized and dried, is not to be considered because this is not used as prior art and therefore, is moot.
Therefore, the claims have been entered and the rejection is maintained. 




Conclusion
10.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792